DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the RCE filed on 12/28/20.
	Claims 1-20 are pending.

Response to Arguments
	With respect to the claimed “document suggestion request,” Okumura discloses the user inputting markings representing requests for suggested content, such as identifying suggested content for generating reading suggestions based on the user input ([0076] and [0077]). 
With respect to the amended limitation “identifying, from the content input, one or more content suggestions that represent suggested changes to the electronic document,” this limitations is taught by the new ground of rejection, explained in the Office action below. 
	Thus, the claims stand rejected.  

	Furthermore, the terminal disclaimer filed on 12/28/20 was disapproved by the Office (12/31/20). As such, the double patenting rejection cited in the prior Office action is maintained.  The terminal disclaimer must be re-filed. 

Claim Objections


Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 16/355,132. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/355,132 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the rationale detailed in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application – 16/355,160 (claim 1)
Reference application – 16/355,132
receiving content input that represents content suggestions for content within an electronic document managed by a third-party 


identifying a user corresponding with a particular mark up and identifying mark ups that represent content suggestions proposed by the first user; generating a request for an annotation based on the mark-up and the identified respective document portion of the content that corresponds to the mark up (claim 1); further, the content suggestion including document portions within the original content (claim 1 and claim 4), documents of different document types (claim 4), a confidence score and a confidence score threshold (claim 5); a first user ID (claim 21)
sending, to the third-party management system, one or more generated document suggestion requests (claim 1)
transmission and processing by way of a client and server (Specification at [0032])



Similarly, dependent claims 2-7 are rejected based on the same double patenting rationale described above with respect to claim 1 of the instant application, based on similar elements of claims 1, 3, and 4 of the reference application (e.g., document containing original content and mark-ups (reference claim 1), machine learning model (reference claim 4), marked up document and identifying content suggestions as mark ups separate from the document (reference claims 1 and 3), identifying combinations of words, document types, etc. (reference claim 4), identifying original content and linked document portions (reference claims 3 and 4)). 
. The remaining claims (claims 8-20) are rejection based on a similar rationale as described with respect to claims 1-7 above.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 20170185836, Herein “Okumura”) in view of Habboush et al. (US 20130246098, Herein “Habboush”) in view of Lysenko et al. (US 20180039606, Herein “Lysenko”).
Regarding claim 1, Okumura teaches an apparatus comprising: 
one or more processors (computer ([0305], [0067], [0085], [0103], [0106], [0151]-[0153], [0292], and [0294])); and
one or more memories storing instructions which, when processed by the one or more processors (program storage [0305]), cause:
receiving content input that represents content suggestions for content within an electronic document (positions marked by a user [0009] representing input suggestions corresponding with suggesting similarity in input to other users for making recommendations/suggestions ([0076] and [0077]); further,  receiving digital markings of a physical document, the annotations suggesting content of interest to a user such that the marked content is suggested to have attracted the user’s interest [0007], the content scanned from the physical document into a digital representation, such as a document generated by OCR indicating the marked positions received from a pen scanner [0082]) managed by a third-party management system (server-based management ([0048] and [0049])); 
identifying, from the content input, one or more content suggestions (identifying the user markings, the user markings corresponding identifying information such as marking information that indicates the marked part of the content [0047]; as such, the identifying may further allow for 
for each content suggestion of the one or more content suggestions from the content input:
identifying a document portion of the electronic document that corresponds to the content suggestion (the server stores information indicating a position marked by a given user based on marking information received from the respective user, the marking indicating a suggested content of interest [0049]); 
generating a document suggestion request for the content suggestion (a document suggestion request facilitated by the user for providing recommended, additional content ([0050] and [0051])), 
wherein the document suggestion request comprises the content suggestion (marking information received from the user, described further as marking data [0049]; see also [0066]), an associated user ID of a user associated with the content suggestion (user identifier ([0092] and [0094])), and an electronic document location based on the identified document portion (identified positions of the content corresponding with a marking data indicating a content suggestion of interest to the user [0010]; as such, the marking position information may be used to determine marking distribution characteristics of the marking positions, such as the marking frequency at positions of of the content [0072]); and
sending, to the third-party management system, one or more generated document suggestion requests (transfer the user input corresponding with a request to make a determination of additional content that might be of interest based on the content suggestion [0048], the suggestion facts transmitted to the server include the marking data (i.e., content suggestions), positions of the marking data, identifier of the user who made the markings so that the markings may be stored with the associated user in the marking database, and a type of content suggestion marking such as a book identifier that uniquely identifies a book corresponding with the markings [0092]; however, Habboush, 

However, Okumura fails to specifically teach a content suggestion type.
Yet, in a related art, Habboush discloses identifying different types of actionable narrative-based suggestions from a text, such as making it possible to determine intent of a language portion based on the determined type of the relevant text [0145].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determination of a content suggestion type of Habboush with the determination of a content suggestion suggesting user interest of Okumura to have content suggestion type. The combination would allow for, according to the motivation of Habboush, efficiently and effectively examining content suggestions provided by users such as narratives provided by a doctor, the narrative containing certain content suggestions that may be analyzed and identified, allowing for performing actions with respect to the identified actions, thus enhancing the manner in which content may be annotated and automating the performance of actions associated with the respective annotations/content suggestions ([0005] to [0008]).
While Okumura discloses that the content suggestion request further includes a type of data that corresponds with the marking data, such as a particular content type on which the user’s markings were made, including a book ID, a book title or an ISBN code, for example [0081] such that the markings comprising a first making set associated with a particular book may be aggregated according to the type of the markings, Habboush makes abundantly clear a simple substitution/modification of the book identifier or type associated with the content suggestion (e.g., marking) as, as recited, “a content suggestion type,” as follows: a type of content suggestion made by a user indicating the extent to which an annotation made by user expresses an intent or suggestion of the user ([0145] to [0151]). That is, 
Furthermore, Habboush teaches:
receiving content input that represents content suggestions (audio input from a user [0046]) for content within an electronic document (transcribed audio transcribed into a textual representation [0046]; based on a text document that is a representation of a narration, such that the text may be analyzed to extract content suggestions based on textual analysis [0011]) managed by a third-party management system (data communication between a management system including a system and the client’s user interface ([0075], [0076], and [0163]));
identifying one or more content suggestions (identify content suggestions in the form of clinical facts that are identified from the narration using a trained language model, each of the facts may be further categorized as fact types commonly used by the user in marking/documenting suggestions with respect to the narration [0047]);
for each content suggestion of the one or more content suggestions from the content input:
identifying a document portion of the electronic document that corresponds to the content suggestion (identify the portion of the narration from which the fact/suggestion was extracted, further 
generating a document suggestions request for the content suggestion (the system generates a request for an actionable item including a request for the content suggestion (e.g., the clinical fact and the doctor’s orders with respect to the identified fact) ([0140] to [0146]); for instance, a request may be made for the identified narration consisting of a content suggestion that the “pation should se Dr. [dr. name] to follow-up”), wherein the document suggestions request comprises the content suggestion (e.g., a content suggestion for the patient to have follow up such as by seeing a particular doctor ([0140] to [0146])), a content suggestion type (a content suggestion type such as a prescription for a drug for the patent to take ([0140] to [0146]); see also [0047] for description of suggestion (e.g., fact) types), and associated user ID of the user associated with the content suggestion (a user associated with the content suggestion may be a Dr. with whom consultation is requested, such as the user ID Dr. [dr. name] for whom consultation will be made ([0140] to [0146])), and an electronic document location based on the identified document portion (an electronic document location identifying the particular portion associated with the comment suggestion (e.g., identified fact) [0011]; as such, the reviewing user requesting the content suggestion may be able to review the respective fact/suggestion with respect to the respective portion of the document/narration); and
sending, to the third-party management system, one or more generated document suggestion requests (send the document suggestions by way of system 100 to users for fact/suggestion review ([0077] and [0163]) for review and/or editing of the identified suggestions such as the extracted facts, thus allowing for users to process the information such as by viewing the suggestions/facts and even actions (e.g., alerts) associated with the suggestions/facts [0071]).

identifying, from the content input, one or more content suggestions that represent suggested changes to the electronic document.
	Yet, in a related art, Lysenko discloses receiving an edit request from a user, the request including, e.g., an identification of an edited content and information associated with the edited content [0011]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the the suggested content corresponding with suggested changes to the document, the suggested changes ultimately determined for performance by the server of Lysenko with the identification of suggested content of Okumura in view of Habboush to have identifying, from the content input, one or more content suggestions that represent suggested changes to the electronic document. The combination would lalow for, according to the motivation of Lysenko, a user to provide suggested edits wherein the remote server system determines the edit to be incorporated into the user’s document based on the user’s edit, thus allowing for taking advantage of a remote server’s editing resources by offloading the editing to the remote system, such as the case in which the local, client device does not contain the operations for performing the edit, but may instead request the edit ([0004] to [0007]). 
	Furthermore, Lysenko teaches based on the content suggestions representing suggested changes to the electronic document:
	receiving content input that represents content suggestions for content within an electronic document (the user requesting a suggested edit [0011] the suggested edit transmitted to the server [0022]) managed by a third-party management system (the server managing the edit request such that at the server, the request for the edit is received [0022]);
	identifying, from the content input, one or more content suggestions that represent suggested changes to the electronic document (the user input representing a user’s suggested edit [0015], the edit 
	for each content suggestion of the one or more content suggestions that represent suggested content changes to the electronic document from the content input:
	identifying a document portion of the electronic document that corresponds to the content suggestion that represents a suggested change to the electronic document (each edited content portion associated with a location of the edited content [0011]);
	generating a document suggestion request for the content suggestion that represents a suggested change to the electronic document (submit the request to the server, the request based on a suggested change to the document made by the user ([0011] to [0022])), wherein the document suggestion request comprises the content suggestion that represents a suggested change to the electronic document (submitted edit request to the server ([0021] and [0022])), a content suggestion type (a type of edit such as a user insertion of text [0050] and other types of changes such as changing the position of content [0052] and font changes [0053] such that the user input information corresponds with, e.g., text that needs to be modified along with, e.g., font, font-size, color, and relative position  [0055]), and associated user ID of a user associated with the content suggestion (ID of the specific edit corresponding with the respective edit [0055]), and an electronic document location based on the identified document portion (location and relative position of the edit ([0011], [0021], [0022], and[0055])); and
	sending, to the third-party management system, one or more generated document suggestion requests (send the requested edit to the server ([0021] and [0022])).
	
Regarding claim 2, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 1, as explained above.
the apparatus of Claim 1, wherein the content input is one of a marked-up physical document, a marked-up electronic document, an audio file, a video file, a captured screenshot, or an interactive whiteboard file that contains a series of coordinates corresponding to received input representing generated marks on an interactive whiteboard (markings determined from a paper book [0047]).

As for audio file, Habboush discloses user input in audio form as spoken dictation [0046].

Regarding claim 3, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 1, as explained above.
Furthermore, Habboush teaches the apparatus of Claim 1, wherein identifying the one or more content suggestions from the content input, comprises:
determining that the content input is a media content item (determine that the content input is an audio content item, spoken as a spoken dictation [0046]); and
using a machine-learning model (a learning model by learning from th euser’s interaction with the system [0057]), identifying the one or more content suggestions that correspond to phrases indicating suggestions for the electronic document (identify suggestions/phrases such as a user’s annotation noting that a particular “patient should se Dr. [dr. name]” thus indicating a user ID corresponding with the suggestion as well ([0140] to [0146])), wherein the machine-learning model has been trained using an input data set of media content items (trained using an input data set of audio facts, the audio facts corresponding with media content items ([0057], [0097], and [0098])) that have identified content suggestion speech (knowledge representation models learned to examine transcribed speech of the user such as a particular part of speech “pneumothorax” having been labeled 

Regarding claim 5, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 1, as explained above.
Furthermore, Okumura teaches the apparatus of Claim 1, wherein identifying the one or more content suggestions from the content input, comprises:
determining that the content input is one of a marked-up electronic document or a marked-up physical document (a marked up paper book [0047]);
identifying original content within the electronic document (generate a scanned representation of a part of the paper book [0047] for rendering book text / character sequence [0088]); and identifying the one or more content suggestions as mark-ups within the electronic document (identifying specific markings corresponding with electronic text [0088]) by identifying content that is separate from the original content identified in the electronic document (identifying the character sequence separate from the markings forming a marked part of the document [0088]; marking analysis [0010]).

	Furthermore, Habboush teaches:
identifying original content within the electronic document (identifying textual content ([0140] to [0146]) within the document [0011]); and identifying the one or more content suggestions as mark-ups within the electronic document (identify the narrative content suggestions as particular factualy related elements corresponding with an intent from the free form narration ([0140] to [0146])) by identifying content that is separate from the original content identified in the electronic document (identify particular content such as an intent from a free-form narration, the intent not being explicitly 

Regarding claim 6, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 1, as explained above.
Furthermore, Habboush teaches the apparatus of Claim 1, wherein for each content suggestion of the one or more content suggestions from the content input, further cause:
using a machine-learning model (a learning system for learning content suggestions based on users’ interaction with the system over time [0057], such as learning extraction from the marked content [0067]), determining a meaning of the content suggestion by analyzing combinations of text characters within the content suggestion (determine a meaning of various text types, such as a marking within text with respect to performing an action has been made (e.g., “start a cycle of…” ([0140] to [0146])); and 
using the machine-learning model, determining the content suggestion type for the
content suggestion based upon the meaning of the content suggestion (determine the type of the content suggestion such as the suggestion is for a patient to schedule a follow up visit, or the type may be for the user performing the annotation/marking to perform a noted action ([0140] to [0146])), wherein the content suggestion type is one of a comment or a suggested edit (e.g., a comment type such as a comment made to consult with a particular individual (“I will consult with Dr…”) ([0140] to [0146])).

Regarding claim 7, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 1, as explained above.
the apparatus of Claim 1, the one or more memories store additional instructions which, when processed by the one or more processors, cause:
determining that the content input is a media content item (determining that the content suggestion input is an audio input [0046] such that the identified audio content item may be processed in a suitable way [0046]);.
sending the media content item to the third-party management system (data communication between a management system including a system and the client’s user interface ([0075], [0076], and [0163])); and
wherein the generated document suggestion request further comprises an electronic link to the media content item (maintaining for review a link between the content suggestion/fact and the portion of the content from which the faction/suggestion is associated [0011]).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura in view of Habboush in view of Lysenko and in view of Taple et al. (US. 20180315429, Herein “Taple”).
Regarding claim 4, Okumura in view of Habboush in view of Lysenko teaches the limitations of claims 1 and 3, as explained above.
However, Okumura in view of Habboush in view of Lysenko fails to specifically teach the apparatus of Claim 3, wherein the associated user ID of the user associated with the content suggestion is determined using the machine-learning model to identify the associated user ID based upon matching speech characteristics of speech within the media content item to speech characteristics of the associated user ID.
	Yet, in a related art, Taple discloses identifying an associated user based on matching speech characteristics with the audio recording with speech characteristics of a given user [0054].



	The remaining claims of 8 to 20 are rejection based on a similar rationale as detailed above.


Regarding claim 8, Okumura teaches one or more non-transitory computer-readable media storing instructions which, when processed by one or more processors (computer hardware ([0048] and [0305])).
Claim 8 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 9, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 8, as explained above.
Claim 9 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 10, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 8, as explained above.
Claim 10 recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 11, Okumura in view of Habboush in view of Lysenko in view of Taple teaches the limitations of claims 8 and 10, as explained above.
Claim 11 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 12, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 8, as explained above.
Claim 12 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 13, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 8, as explained above.
Claim 13 recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 14, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 8, as explained above.
Claim 14 recites similar limitations as claim 7 – see rejection rationale above.

Regarding claim 15, claim 15 recites similar limitations as claim 1 – see rejection rationale above.

Regarding claim 16, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 15, as explained above.
Claim 16 recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 17, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 15, as explained above.
Claim 17 recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 18, Okumura in view of Habboush in view of Lysenko in view of Taple teaches the limitations of claims 15 and 17, as explained above.
Claim 18 recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 19, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 15, as explained above.
Claim 19 recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 20, Okumura in view of Habboush in view of Lysenko teaches the limitations of claim 15, as explained above.
Claim 20 recites similar limitations as claim 6 – see rejection rationale above.

Conclusion
Other art made of record may be cited in the Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144